DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is responsive to the amendment filed on 11/306/2021.
Claims 1, 2, 6, 7, 11, 12, 16, 17 and 20 have been amended
Claims 1-20 remain in the application.

Claim Objections
Claim 20 has been amended; accordingly, the objection to the claim is removed.
Terminal Disclaimer
The terminal disclaimer filed 1130/2020 has been reviewed and is accepted. Accordingly the Double Patenting rejection is withdrawn.
Response to Arguments
Applicant’s arguments have been carefully reviewed. It is determined that Min et al. (US 2011/0263262 A1) hereinafter Min in view of Chen et al. (US 2013/0040692 A1) hereinafter Chen still applies.
With respect to claim 1 (claims 6, 11 and 16 recite similar limitations), Applicant submits that Min and Chen fail to disclose the features recited in amended limitations. 
The amendment recites:
	[…], "receiving, from a base station (BS), measurement configuration information comprising first information including a list of cells associated with a first time-to-trigger (TTT) 
	
In particular, Applicant stated (pages 8-10) that “Chen describes only receiving measurement configuration information including values of first and second TTTs, not report configuration information as recited.” 
The Examiner respectfully disagrees and submits that Chen discloses the required limitations see [0029] and [0030] because the measurement object provides receiving measurement configuration information by a user equipment (UE) and the TTT value. [0030] indeed discloses that TTT value is contained in the measurement object. Chen claim 5 concurs that “wherein the first TTT value and the second TTT value are contained in a measurement object, and wherein the first TTT value is attached with physical cell ID (PCI) range information that indicates the first cell category.
Therefore, The Examiner submits that Chen disclose  receiving, from the BS, report configuration information a value of the first TTT associated with the received list of cells.
As such, a clear and reasonable interpretation of receiving from the BS, report configuration information, absent intervening limitation(s), is that which is disclosed by Chen.
Claims 6, 11 and 16 recite similar limitations, thus claims 1, 6, 11 and 16 are rejected by Min et al. (US 2011/0263262 A1) hereinafter Min in view of Chen et al. (US 2013/0040692 A1) hereinafter Chen.
Regarding dependent claim 2, amended claim 2 recites: … transmitting, to the BS, a measurement report for a second cell not included in the at least one physical cell identity range, based on a value of a second TTT. Chen, [0028], [0029]: reporting picocells (second cell) in second TTT (TTT#2) not attached/included to any PCI ranging. Chen claim 5 further discloses that, because both first TTT value and the second TTT value are contained in a measurement object, and wherein the first TTT value is attached with physical cell ID (PCI) range information that indicates the first cell category; that is second cell picocells (second cell) reporting is not associated with physical cell ID (PCI) range information that indicates the first cell category.
Claims 2-5, 7-10, 12-15 and 17-20 are dependent respectively from claims 1, 6, 11 and 16, rejected as indicated. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Min et al. (US 2011/0263262 A1) hereinafter Min in view of Chen et al. (US 2013/0040692 A1) hereinafter Chen.

Regarding claim 1.  Min discloses A method for wireless communication by a user equipment (UE), the method comprising: 
receiving, from a base station (BS), measurement configuration information comprising first information including a list of cells associated with a first time-to-trigger (TTT), Fig. 2; measurement control message (information) received at user equipment (UE) (step B); [0130], [0148];  Table 10: cellTypeList associated with TTT. 
transmitting, to the BS, a measurement report for a first cell included in the at least one physical cell identity range, based on the value of the first TTT, Fig. 2. Step C; UE 210 transmits measurement reports (based on values necessary for measurement report triggering at step B); [0148]-[0151]; cell is based on physical cell identity (PCI) range
However, Min does not explicitly discloses second information including at least one physical cell identity range associated with the list of cells;
receiving, from the BS, report configuration information comprising third information including a value of the first TTT associated with the received list of cells.
Chen discloses second information including at least one physical cell identity range associated with the list of cells, [0029]; claim 5; TTT is attached with physical cell ID (PCI) range information; providing a Time To Trigger (TTT) claim 1; (as such, the UE acquires/receives  measurement configuration information wherein the measurement configuration information comprises a first time-to-trigger (TTT) value associated with a first category of cells/cell list and second information, physical cell ID (PCI) range attached in the TTT);
receiving, from the BS, report configuration information comprising third information including a value of the first TTT and a value of a second TTT; [0030]; claim 5; UE receives measurement configuration information comprises a first time-to-trigger (TTT) value and a second TTT value.
Therefore, it would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to modify Min with the teaching of Chen, to reduce amount of information in measurement object see [0028], Cells belonging to pico measurement object is distinguished from cells belong to macro measurement object by physical cell identity (PCI range).

Regarding claim 2. Min does not discloses but Min as modified with Chen discloses, further comprising: transmitting, to the BS, a measurement report for a second cell not included in the at least one physical cell identity range, based on a value of a second TTT, Chen, [0028],[0029]: reporting picocells (second cell) in second TTT (TTT#2) not attached/included to any PCI ranging. Chen claim 5 discloses that, because both first TTT value and the second TTT value are contained in a measurement object, and wherein the first TTT value is attached with physical cell ID (PCI) range information that indicates the first cell category; that is second cell picocells (second cell) reporting is not associated with physical cell ID (PCI) range information that indicates the first cell category.
Therefore, it would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to modify Min with the teaching of Chen, to reduce amount of information in measurement object see [0028], Cells belonging to pico measurement object is distinguished from cells belong to macro measurement object by physical cell identity (PCI range).

Regarding claim 3. Min discloses, wherein the first information and the third information are received through a radio resource control (RRC) reconfiguration message, Fig. 2; [0069]. 
	However, Min does not explicitly disclose third information as required.
	Chen discloses third information (including a value of the first TTT and a value of a second TTT); [0030]; claim 5; UE receives measurement configuration information comprises a first time-to-trigger (TTT) value and a second TTT value.
Therefore, it would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to modify Min with the teaching of Chen, to reduce amount of information in measurement object see [0028], Cells belonging to pico measurement object is distinguished from cells belong to macro measurement object by physical cell identity (PCI range).

Regarding claim 4. Chen discloses, wherein the first information is in a MeasObjectEUTRA information element (IE) in the RRC reconfiguration message, Fig. 2 Table
10, [0069]; [0146]-[0148], UE receives timeToTrrigger in CellTypesList with phyCelldRange in
MeasObjectEUTRA/first information, see Table 10.  
Regarding claim 5. Min discloses, wherein the third information is in a ReportConfigEUTRA information element (IE) in the RRC reconfiguration message, Fig. 2 Table
12, [0069]; [0149]-[0151], UE receives timeToTrrigger/second TTI in
ReportConfigEUTRA/ see Table 12.   

Regarding claim 6. Min discloses A method for wireless communication by a base station (BS), the method comprising:  - 45 -0201-1286-2 (P21554-US2-CON/DMC)
transmitting, to a user equipment (UE), measurement configuration information comprising first information including a list of cells associated with a first time-to-trigger (TTT), Fig. 2; measurement control message (information) received at user equipment (UE) (step B); [0130], [0148]; Table 10: cellTypeList associated with TTT, and second information including at least one physical cell identity range associated with the list of cells; 
transmitting, to the UE, report configuration information comprising third information including a value of the first associated with the received list of cells; and 
receiving, from the UE, a measurement report for a first cell included in the at least one physical cell identity range, based on the value of the first TTT, Fig. 2. Step C; eNB receives from UE 210 transmission measurement reports (based on values necessary for measurement report triggering at step B); [0148]-[0151]; cell is based on physical cell identity (PCI) range.
However, Min does not explicitly discloses second information including at least one physical cell identity range associated with the list of cells; 
transmitting, to the UE, report configuration information comprising third information including a value of the first associated with the received list of cells.
Chen discloses second information including at least one physical cell identity range associated with the list of cells, [0029]; claim 5; TTT is attached with physical cell ID (PCI) range information; providing a Time To Trigger (TTT) claim 1; (as such, the UE acquires/receives  measurement configuration information wherein the measurement configuration information comprises a first time-to-trigger (TTT) value associated with a first category of cells/cell list and second information, physical cell ID (PCI) range attached in the TTT);
transmitting, to the UE, third information including a value of the first TTT and a value of a second TTT; [0030]; claim 5; UE receives measurement configuration information comprises a first time-to-trigger (TTT) value and a second TTT value.
Therefore, it would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to modify Min with the teaching of Chen, to reduce amount of information in measurement object see [0028], Cells belonging to pico measurement object is distinguished from cells belong to macro measurement object by physical cell identity (PCI range).

Regarding claim 7. Min does not discloses but Min as modified with Chen discloses, further comprising: receiving, from the UE, a measurement report for a second cell not included in the at least one physical cell identity range based on a value of a second TTT, Chen, [0028],[0029]: reporting picocells (second cell) in second TTT (TTT#2) not attached/included to any PCI ranging. Chen claim 5 discloses that, because both first TTT value and the second TTT value are contained in a measurement object, and wherein the first TTT value is attached with physical cell ID (PCI) range information that indicates the first cell category; that is second cell picocells (second cell) reporting is not associated with physical cell ID (PCI) range information that indicates the first cell category.
Therefore, it would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to modify Min with the teaching of Chen, to reduce amount of information in measurement object see [0028], Cells belonging to pico measurement object is distinguished from cells belong to macro measurement object by physical cell identity (PCI range).

Regarding claim 8. Min discloses, wherein the first information and the third information are transmitted through a radio resource control (RRC) reconfiguration message, Fig. 2; [0069]. 
	However, Min does not explicitly disclose third information as required.
	Chen discloses third information (including a value of the first TTT and a value of a second TTT); [0030]; claim 5; UE receives measurement configuration information comprises a first time-to-trigger (TTT) value and a second TTT value.
Therefore, it would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to modify Min with the teaching of Chen, to reduce amount of information in measurement object see [0028], Cells belonging to pico measurement object is distinguished from cells belong to macro measurement object by physical cell identity (PCI range).

Regarding claim 9. Min discloses, wherein the first information is in a MeasObjectEUTRA information element (IE) in the RRC reconfiguration message, Fig. 2 Table
10, [0069]; [0146]-[0148], UE receives timeToTrrigger in CellTypesList with phyCelldRange in
MeasObjectEUTRA/first information, see Table 10.  

Regarding claim 10. Min discloses, wherein the third information is in a ReportConfigEUTRA information element (IE) in the RRC reconfiguration message, Fig. 2 Table
12, [0069]; [0149]-[0151], UE receives timeToTrrigger/second TTI in
ReportConfigEUTRA see Table 12.  

Regarding claim 11. Min discloses A user equipment (UE), the UE comprising: a transceiver; and a controller coupled to the transceiver, wherein the controller is configured to: 
receive, from a base station (BS), measurement configuration information comprising first information including a list of cells associated with a first time-to-trigger (TTT), Fig. 2; measurement control message (information) received at user equipment (UE) (step B); [0130], [0148];  Table 10: cellTypeList associated with TTT,  
transmit, to the BS, a measurement report for a first cell included in the at least one physical cell identity range, based on the value of the first TTT, the first cell being included in the at least one physical cell identity range, Fig. 2. Step C; UE 210 transmits measurement reports (based on values necessary for measurement report triggering at step B); [0148]-[0151]; cell is based on physical cell identity (PCI) range
However, Min does not explicitly discloses second information including at least one physical cell identity range associated with the list of cells;

Chen discloses second information including at least one physical cell identity range associated with the list of cells, [0029]; claim 5; TTT is attached with physical cell ID (PCI) range information; providing a Time To Trigger (TTT) claim 1; (as such, the UE acquires/receives  measurement configuration information wherein the measurement configuration information comprises a first time-to-trigger (TTT) value associated with a first category of cells/cell list and second information, physical cell ID (PCI) range attached in the TTT);
receiving, from the BS, report configuration information comprising third information including a value of the first TTT associated with the received list of cells; [0030]; claim 5; UE receives measurement configuration information comprises a first time-to-trigger (TTT) value and a second TTT value.
Therefore, it would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to modify Min with the teaching of Chen, to reduce amount of information in measurement object see [0028], Cells belonging to pico measurement object is distinguished from cells belong to macro measurement object by physical cell identity (PCI range).

Regarding claim 12. Min does not discloses but Min as modified with Chen discloses, wherein the controller is further configured to transmit, to the BS, a measurement report for a second cell not included in the at least one physical cell identity range based on a value of a second TTT, Chen, [0028],[0029]: reporting picocells (second cell) in second TTT (TTT#2) not attached/included to any PCI ranging. Chen claim 5 discloses that, because both first TTT value and the second TTT value are contained in a measurement object, and wherein the first TTT value is attached with physical cell ID (PCI) range information that indicates the first cell category; that is second cell picocells (second cell) reporting is not associated with physical cell ID (PCI) range information that indicates the first cell category.
Therefore, it would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to modify Min with the teaching of Chen, to reduce amount of information in measurement object see [0028], Cells belonging to pico measurement object is distinguished from cells belong to macro measurement object by physical cell identity (PCI range).

Regarding claim 13. Min discloses, wherein the first information and the third information are received through a radio resource control (RRC) reconfiguration message, Fig. 2; [0069]. 
	However, Min does not explicitly disclose third information as required.
	Chen discloses third information (including a value of the first TTT and a value of a second TTT); [0030]; claim 5; UE receives measurement configuration information comprises a first time-to-trigger (TTT) value and a second TTT value.
Therefore, it would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to modify Min with the teaching of Chen, to reduce amount of information in measurement object see [0028], Cells belonging to pico measurement object is distinguished from cells belong to macro measurement object by physical cell identity (PCI range).

Regarding claim 14. Min discloses, wherein the first information is in a MeasObjectEUTRA information element (IE) in the RRC reconfiguration message, Fig. 2 Table
10, [0069]; [0146]-[0148], UE receives timeToTrrigger in CellTypesList with phyCelldRange in
MeasObjectEUTRA/first information, see Table 10.  

Regarding claim 15. Min discloses, wherein the third information is in a ReportConfigEUTRA information element (IE) in the RRC reconfiguration message, Fig. 2 Table
12, [0069]; [0149]-[0151], UE receives timeToTrrigger second TTI in
ReportConfigEUTRA see Table 12. 

Regarding claim 16. Min discloses A base station (BS), the BS comprising: a transceiver; and a controller coupled to the transceiver, wherein the controller is configured to: 
transmit, to a user equipment (UE), measurement configuration information comprising first information including a list of cells associated with a first time-to-trigger (TTT), Fig. 2; measurement control message (information) received at user equipment (UE) (step B); [0130], [0148];  Table 10: cellTypeList associated with TTT, and second information including at least one physical cell identity range associated with the list of cells, - 47 -0201-1286-2 (P21554-US2-CON/DMC) transmit, to a user equipment (UE), third information including a value of the first TTT and a value of a second TTT, and 
receive, from the UE, a measurement report for a first cell included in the at least one physical cell identity range, based on the value of the first TTT, Fig. 2. Step C; eNB receives from UE 210 transmission measurement reports (based on values necessary for measurement report triggering at step B); [0148]-[0151]; cell is based on physical cell identity (PCI) range.
However, Min does not explicitly discloses second information including at least one physical cell identity range associated with the list of cells; 
transmit, to the user equipment (UE), report configuration information comprising third information including a value of the first TTT associated with the received list of cells.
Chen discloses second information including at least one physical cell identity range associated with the list of cells, [0029]; claim 5; TTT is attached with physical cell ID (PCI) range information; providing a Time To Trigger (TTT) claim 1; (as such, the UE acquires/receives  measurement configuration information wherein the measurement configuration information comprises a first time-to-trigger (TTT) value associated with a first category of cells/cell list and second information, physical cell ID (PCI) range attached in the TTT);
transmitting, to the UE, report configuration information, third information including a value of the first TTT associated with the received list of cells; [0030]; claim 5; UE receives measurement configuration information comprises a first time-to-trigger (TTT) value and a second TTT value.
Therefore, it would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to modify Min with the teaching of Chen, to reduce amount of information in measurement object see [0028], Cells belonging to pico measurement object is distinguished from cells belong to macro measurement object by physical cell identity (PCI range).

Regarding claim 17. Min does not discloses but Min as modified with Chen discloses, wherein the controller is further configured to receive, from the UE, a measurement report for a second cell not included in the at least one physical cell identity range, based on a value of a second TTT, Chen, [0028],[0029]: reporting picocells (second cell) in second TTT (TTT#2) not attached/included to any PCI ranging. Chen claim 5 discloses that, because both first TTT value and the second TTT value are contained in a measurement object, and wherein the first TTT value is attached with physical cell ID (PCI) range information that indicates the first cell category; that is second cell picocells (second cell) reporting is not associated with physical cell ID (PCI) range information that indicates the first cell category.
Therefore, it would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to modify Min with the teaching of Chen, to reduce amount of information in measurement object see [0028], Cells belonging to pico measurement object is distinguished from cells belong to macro measurement object by physical cell identity (PCI range).

Regarding claim 18. Min discloses, wherein the first information and the third information are transmitted through a radio resource control (RRC) reconfiguration message, Fig. 2; [0069]. 
	However, Min does not explicitly disclose third information as required.
	Chen discloses third information (including a value of the first TTT and a value of a second TTT); [0030]; claim 5; UE receives measurement configuration information comprises a first time-to-trigger (TTT) value and a second TTT value.
Therefore, it would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to modify Min with the teaching of Chen, to reduce amount of information in measurement object see [0028], Cells belonging to pico measurement object is distinguished from cells belong to macro measurement object by physical cell identity (PCI range).
Regarding claim 19. Min discloses, wherein the first information is in a MeasObjectEUTRA information element (IE) in the RRC reconfiguration message, Fig. 2 Table
10, [0069]; [0146]-[0148], UE receives timeToTrrigger in CellTypesList with phyCelldRange in
MeasObjectEUTRA/first information, see Table 10.  

Regarding claim 20. Min discloses, wherein the third information is in a ReportConfigEUTRA information element (IE) in the RRC reconfiguration message, Fig. 2 Table
12, [0069]; [0149]-[0151], UE receives timeToTrrigger/second TTI in
ReportConfigEUTRA see Table 12.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMMANUEL K MAGLO whose telephone number is (571)270-1854.  The examiner can normally be reached on 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edan Orgad can be reached on 5712727884.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/EDAN ORGAD/Supervisory Patent Examiner, Art Unit 2414